Exhibit 10.1

May 13, 2020

GigCapital3, Inc.

1731 Embarcadero Rd., Suite 200

Palo Alto, CA 94303

Re: Initial Public Offering

Ladies and Gentlemen:

This letter agreement (this “Letter Agreement”) is being delivered to you in
accordance with the Underwriting Agreement (the “Underwriting Agreement”)
entered into by and between GigCapital3, Inc., a Delaware corporation (the
“Company”), and Nomura Securities International, Inc. and Oppenheimer & Co.
Inc., as representatives (the “Representatives”) of the several underwriters
named therein (the “Underwriters”), relating to an underwritten initial public
offering (the “IPO”) of 20,000,000 units (the “Initial Units”) of the Company,
and up to an additional 3,000,000 units (together with the Initial Units, the
“Units”) in the event that the Underwriters’ 45-day over-allotment option
(“Over-Allotment Option”) is exercised in full or in part, each Unit consisting
of one share of the Company’s common stock, par value $0.0001 per share (“Common
Stock” and such shares included in the Units, the “Offering Shares”),
and three-fourths of one redeemable warrant to purchase one share of Common
Stock at a price of $11.50 per share, subject to adjustment (the warrants
included in the Units sold, the “Offering Warrants”). Capitalized terms used
herein but not defined in context are defined in paragraph 13 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the undersigned Underwriters and GigAcquisitions3, LLC, a
Delaware limited liability company (“Sponsor”), hereby agrees with the Company
as follows:

1. With respect to stockholder votes and associated conversion rights,

(a) if the Company solicits stockholder approval of a Business Combination via a
proxy solicitation, then the undersigned will vote all shares of then
outstanding Common Stock beneficially owned by him, her or it in favor of such
Business Combination; provided, that (i) the undersigned acknowledges and agrees
that prior to entering into a Business Combination with a target business that
is affiliated with any Insiders, such transaction must be approved by a majority
of the Company’s disinterested independent directors and the Company must obtain
an opinion from an independent investment banking firm, or another independent
entity that commonly renders valuation opinions on the type of target business
the Company is seeking to acquire, that such Business Combination is fair to the
Company’s unaffiliated stockholders from a financial point of view, and (ii) no
Insider will be entitled to receive or accept a finder’s fee or any other
compensation in the event such Insider originates a Business Combination;

(b) the undersigned hereby agrees not to propose for a stockholder approval any
amendment to the Amended and Restated Certificate of Incorporation that would
(i) affect the substance or timing of the Company’s obligation to redeem 100% of
the Offering Shares if the Company does not complete a Business Combination
within 18 months of the closing of the IPO, or (ii) alter its provisions
relating to the Company’s pre-Business Combination activity or the related
stockholders’ rights prior to the consummation of such Business Combination,
unless, in each case, the Company provides the holders of any Offering Shares
with the opportunity to redeem their Offering Shares upon the approval of any
such amendment. Such redemption must be at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account including
interest (which interest shall be net of franchise and income taxes payable by
the Company), divided by the number of then outstanding Offering Shares; and

(c) the undersigned will not redeem any shares of Common Stock beneficially
owned by him, her or it in connection with a solicitation for stockholder
approval described in either of clauses (a) or (b) above, or sell any such
shares of Common Stock in a tender offer undertaken by the Company in connection
with a Business Combination.

 

1



--------------------------------------------------------------------------------

2. Each of the undersigned hereby waives any and all right, title, interest or
claim of any kind the undersigned may have in the future in or to any
distribution of the Trust Account and any remaining assets of the Company as a
result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Account for any reason
whatsoever; provided, that the foregoing waiver shall not apply with respect to
liquidating distributions from the Trust Account made in connection with any
Offering Shares purchased by the undersigned or its Affiliates during the IPO or
on the open market after the completion of the IPO if the Company fails to
complete a Business Combination within 18 months of the completion of the IPO
18 months from the completion of the IPO. Each of the undersigned acknowledges
and agrees that there will be no distribution from the Trust Account with
respect to any of the Offering Warrants, all rights of which will terminate upon
the Company’s liquidation.

3. In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations,

(a) Sponsor, an Affiliate of Dr. Katz, the Company’s Chief Executive Officer,
shall present to the Company for its consideration, prior to presentation to any
other entity, any target business in the technology, media and
telecommunications industry that has a fair market value of at least 80% of the
assets held in the Trust Account (excluding the deferred underwriting
commissions and any taxes payable on interest earned), subject
to any pre-existing fiduciary or contractual obligations Sponsor might have; and

(b) Sponsor hereby acknowledges and agrees that (i) each of the Underwriters and
the Company may be irreparably injured in the event of a breach of any of the
obligations contained in this Letter Agreement, (ii) monetary damages may not be
an adequate remedy for such breach, and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

4. None of the undersigned or any of their Affiliates will be entitled to
receive, and none of them may accept, any compensation or other cash payment
prior to, or for services rendered in order to effectuate, the consummation of
the Business Combination, except for the following:

(a) Sponsor and its Affiliates may receive compensation for administrative
services and office space, as provided for under that certain Administrative
Services Agreement, dated as of February 14, 2020, between the Company and
GigFounders, LLC;

(b) Sponsor may receive amounts due under that certain promissory note in the
aggregate principal amount of $100,000, dated as of February 13, 2020, issued by
the Company in favor of Sponsor;

(c) Sponsor may receive reimbursement of out-of-pocket expenses incurred by them
in connection with certain activities on behalf of the Company, such as
identifying and investigating possible business targets and business
combinations, as well as advisory fees to directors pertaining to board
committee service and extraordinary administrative and analytical services, and
repayment upon consummation of a Business Combination of any loans which may be
made by Sponsor or its Affiliates to finance transaction costs in connection
with an intended Business Combination. While the terms of any such loans have
not been determined nor have any written agreements been executed with respect
thereto, it is acknowledged and agreed that up to $1,500,000 of any such loans
may be convertible into units of the post-business combination entity at a price
of $10.00 per unit at the option of the lender; and

(e) any underwriting discounts, commissions and other fees and compensation
payable to the Underwriters pursuant to the Underwriting Agreement, including,
but not limited to, any deferred fees or fee or expense reimbursements set forth
therein.

5. To the extent that the Underwriters do not exercise the Over-Allotment
Option, in full or in part, within the time period set forth in the Underwriting
Agreement, Sponsor agrees that it shall forfeit, at no cost, up to 750,000

 

2



--------------------------------------------------------------------------------

Founder Shares. If applicable, Sponsor would forfeit such number of Founder
Shares as would be required to maintain the ownership of
the Company’s pre-IPO stockholders at 20.0% of the total issued and outstanding
shares of Common Stock immediately after the closing of the IPO; provided, that
the “total issued and outstanding shares of Common Stock” would not take into
account any Insider Shares (as defined in the Underwriting Agreement) or shares
of Common Stock included in the Private Units. Sponsor further agrees that to
the extent that the size of the IPO is increased or decreased, the Company will
purchase or sell shares of Common Stock or effect a stock dividend or share
contribution back to capital, as applicable, immediately prior to the
consummation of the IPO in such amounts as to maintain the ownership of the
stockholders prior to the IPO at 20.0% of its total issued and outstanding
shares of Common Stock upon the consummation of the IPO; provided, that the
“total issued and outstanding shares of Common Stock” would not take into
account any Insider Shares (as defined in the Underwriting Agreement) or shares
of Common Stock included the Private Units.

6. Sponsor agrees to continue to serve as the Sponsor of the Company until the
earlier of the consummation by the Company of a Business Combination or its
liquidation.

7. Sponsor’s FINRA Questionnaire previously furnished to the Company and the
Representatives is true and accurate in all respects.

8. Each of the undersigned represents and warrants that (i) it is not subject
to, or a respondent in, any legal action for
any injunction, cease-and-desist order, or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction; (ii) it has never been convicted of or pleaded guilty to any crime
involving any fraud, relating to any financial transaction or handling of funds
of another person, or pertaining to any dealings in any securities, and he, she,
or it is not currently a defendant in any such criminal proceeding; and (iii) it
has never been suspended or expelled from membership in any securities or
commodities exchange or association, or had a securities or commodities license
or registration denied, suspended or revoked.

9. Each of undersigned agrees that it shall not Transfer any Founder Shares,
Private Units or any securities underlying the Private Units beneficially held
by it, or by its Affiliates until the date that is (i) in the case of the
Founder Shares, the earlier of (A) twelve months after the completion of a
Business Combination or (B) the date on which, subsequent to a Business
Combination, (x) the last sale price of the Common Stock equals or exceeds
$12.50 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days
within any 30-trading day period commencing at least 90 days after a Business
Combination or (y) the Company completes a liquidation, merger, stock exchange
or other similar transaction that results in all of the Company’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property and (ii) in the case of the Private Units or any securities
underlying the Private Units, until 30 days after the completion of a Business
Combination (the “Lock-up Period”). Notwithstanding the foregoing,
during the Lock-up Period, Transfers of Founder Shares, Private Units or any
securities underlying the Private Units beneficially held by the undersigned are
permitted to be made (a) amongst Sponsor and its Affiliates, to the Company’s
executive officers or directors, or to any Affiliate or family member of any of
the Company’s executive officers or directors, (b) in the case of an entity, as
a distribution to its partners, stockholders or members upon its liquidation,
(c) in the case of an individual, (1) by bona fide gift to such person’s
immediate family or to a trust, the beneficiary of which is a member of such
person’s immediate family, an Affiliate of such person or to a charitable
organization, (2) by virtue of the laws of descent and distribution upon death
of such person, (3) pursuant to a qualified domestic relations order, (d) by
certain pledges to secure obligations incurred in connection with purchases of
the Company’s securities, (e) through private sales or transfers made in
connection with the consummation of a Business Combination at prices no greater
than the price at which such securities were originally purchased, (f) in the
case of an Underwriter, to such Underwriter’s Affiliates or any entity
controlled by such Underwriter, or (g) to the Company for no value for
cancellation in connection with the consummation of a Business
Combination; provided, that, in each such case (except clause (g)), these
permitted transferees must enter into a written agreement agreeing to be bound
by these transfer restrictions and the other terms described in this Letter
Agreement to the extent and for the duration that such terms remain in effect at
the time of the Transfer.

10. In the event of the liquidation of the Trust Account, Sponsor (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become

 

3



--------------------------------------------------------------------------------

subject as a result of any claim by (i) any third party for services rendered or
products sold to the Company, or (ii) a prospective target business with which
the Company has entered into an acquisition agreement; provided, however, that
such indemnification of the Company by the Indemnitor shall apply only to the
extent necessary to ensure that such claims by a third party for services
rendered (other than the Company’s independent public accountants) or products
sold to the Company or a target do not reduce the amount of funds in the Trust
Account to below the lesser of (i) $10.10 per share of the Offering Shares, or
(ii) such lesser amount per share of the Offering Shares held in the Trust
Account due to reductions in the value of the trust assets as of the date of the
liquidation of the Trust Account, in each case, net of the amount of interest
earned on the property in the Trust Account which may be withdrawn to pay taxes,
except as to any claims by a third party who executed a waiver of any and all
rights to seek access to the Trust Account (whether or not such agreement is
enforceable) and as to any claims under the Company’s indemnity of the
Underwriters against certain liabilities, including liabilities under the
Securities Act. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Indemnitor shall not be responsible
for any liability as a result of any such third party claims. The Indemnitor
shall have the right to defend against any such claim with counsel of its choice
reasonably satisfactory to the Company if, within fifteen (15) days following
written receipt of notice of the claim to the Indemnitor, the Indemnitor
notifies the Company in writing that it shall undertake such defense.

11. The undersigned has full right and power, without violating any agreement by
which he, she, or it is bound, to enter into this Letter Agreement.

12. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him, her or it arising out of or
relating in any way to this Letter Agreement (a “Proceeding”) shall be brought
and enforced in the courts of the State of New York of the United States of
America for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive, (ii) waives any objection
to such exclusive jurisdiction and that such courts represent an inconvenient
forum and (iii) with respect to Sponsor only, irrevocably agrees to appoint
Crowell & Moring LLP as agent for the service of process in the State of New
York to receive, for the undersigned and on his, her or its own behalf, service
of process in any Proceedings. If for any reason such agent is unable to act as
such with respect to Sponsor, Sponsor will promptly notify the Company and the
Representatives within 30 days and nothing in this Letter Agreement will affect
the right of either party to serve process in any other manner permitted by law.

13. As used herein, (i) “Affiliate” has the meaning set forth in Rule 144(a)(1)
under the Securities Act; (ii) “Amended and Restated Certificate of
Incorporation” refers to the Amended and Restated Certificate of Incorporation
of the Company, as filed with the Secretary of State of the State of Delaware,
as the same may be amended from time to time; (iii) a “Business Combination”
shall mean a merger, share exchange, asset acquisition, stock purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities; (iv) “Exchange Act” means the Securities
Exchange Act of 1934, as amended; (v) “Founder Shares” means the 5,735,000
shares of Common Stock (of which 750,000 are subject to forfeiture pursuant to
paragraph 5) purchased by Sponsor pursuant to an amended and restated
subscription agreement, dated as of April 16, 2020, entered into by and between
Sponsor and the Company; (vi) “Insiders” means all executive officers and
directors of the Company immediately prior to the IPO, as well as Sponsor and
any of its Affiliates; (vii) “Private Units” means the 893,479 private units (or
969,000 private units if the Over-Allotment Option is exercised in full) of the
Company, each consisting of one share of Common Stock and three-fourths of one
warrant to purchase a share of Common Stock at a price of $11.50 per share, to
be purchased by the Sponsor and the Underwriters in private placements intended
to close simultaneously with the consummation of the IPO and the Over-Allotment
Option, as applicable, (viii) the “Registration Statement” shall mean the
Registration Statement on Form S-1 (Registration No. 333-236626) filed by the
Company with the SEC in connection with the IPO, as the same may be amended or
supplemented; (ix) the “Securities Act” means the Securities Act of 1933, as
amended; (x) the “SEC” means the United States Securities and Exchange
Commission; (xi) “Transfer” means (a) the sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder with respect to, any security, (b) the entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any

 

4



--------------------------------------------------------------------------------

security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) the public announcement of any
intention to effect any transaction specified in clause (a) or (b); and (xii)
“Trust Account” means the trust account into which a portion of the net proceeds
of the Company’s IPO will be deposited.

14. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

15. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Underwriters a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

16. This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the Company’s consummation of a
Business Combination, or (ii) the liquidation of the Company; provided, that
such termination shall not relieve the undersigned from liability for any breach
of this agreement prior to its termination.

17. This Letter Agreement may be executed in counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument. The words “execution,” signed,”
“signature,” and words of like import in this Letter Agreement shall include
images of manually executed signatures transmitted by facsimile or other
electronic format (including, without limitation, “pdf”, “tif” or “jpg”) and
other electronic signatures (including, without limitation, DocuSign and
AdobeSign). The use of electronic signatures and electronic records (including,
without limitation, any contract or other record created, generated, sent,
communicated, received, or stored by electronic means) shall be of the same
legal effect, validity and enforceability as a manually executed signature or
use of a paper-based record-keeping system to the fullest extent permitted by
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
and any other applicable law, including, without limitation, any state law based
on the Uniform Electronic Transactions Act or the Uniform Commercial Code.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

Very truly yours, GIGACQUISITIONS3, LLC

/s/ Dr. Avi S. Katz

By: Dr. Avi S. Katz, Manager NOMURA SECURITIES INTERNATIONAL, INC.

/s/ James Chenard

By: James Chenard OPPENHEIMER & CO. INC.

/s/ Peter Bennett

By: Peter Bennett, Managing Director ODEON CAPITAL GROUP LLC

/s/ Andrew Feldsenreiber

By: Andrew Feldsenreiber, Managing Director

 

Accepted and agreed this 13th day of May, 2020. GIGCAPITAL3, INC.

/s/ Dr. Avi S. Katz

By: Dr. Avi S. Katz, Chairman of the Board

and Chief Executive Officer

Signature page to Insider Letter (Sponsor and Underwriters)

 

6